Case: 14-3055    Document: 9      Page: 1   Filed: 03/31/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ROBERT W. STEELE,
                     Petitioner,

                             v.

         DEPARTMENT OF AGRICULTURE,
                   Respondent.
              ______________________

                        2014-3055
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-12-0680-L-1.
                ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
    Robert W. Steele submits a motion appearing to seek
reconsideration of this court’s February 7, 2014 order
rejecting his informal opening brief. Mr. Steele also
appears to seek various relief related to the merits of his
case.
     This court rejected Mr. Steele’s informal brief because
it did not include a proof of service and it was not filed on
Case: 14-3055      Document: 9      Page: 2   Filed: 03/31/2014



2                      STEELE   v. DEPARTMENT OF AGRICULTURE



the proper form. In addition, Mr. Steele has not yet paid
the filing fee for this petition for review or moved to
proceed in forma pauperis, and he has not filed a Federal
Circuit Rule 15(c) Statement Concerning Discrimination.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      (1) The motion is denied.
    (2) Within 21 days of the date of this order, Mr. Steele
shall file a corrected informal brief which includes a proof
of service, Pro Se Guide, paragraph 12, and which is
submitted on the proper form, Pro Se Guide, paragraph
13; Form 11. Within 21 days of the date of this order, Mr.
Steele shall also file a Statement Concerning Discrimina-
tion, Form 10.
    (3) If Mr. Steele wishes to proceed with this appeal
without paying the filing fee, then within 21 days of the
date of this order, he must file a Motion and Declaration
for Leave to Proceed in Forma Pauperis on Form 6.
Otherwise, Mr. Steele must pay the required filing fee.
    (4) If Mr. Steele does not make the required filings
above, this petition for review will be dismissed for want
of prosecution.
    (5) The Clerk’s Office is directed to mail Mr. Steele
copies of Forms 6, 10, and 11 with a copy of this order.
                                          FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s30